PER CURIAM.
This is a proceeding asking for a writ of prohibition.
Statement. — The petitioner, Lewis G-. Hopkins, is the probate judge of Clay county, and relator Carter is the public administrator of the county. On the 14th day of July, 1908, one Samuel B. Moore died, intestate, at Excelsior Springs in said county leaving certain personal property at his abode. The relator Hopkins as judge of said probate court being informed that such assets were liable to be wasted, and without any information as to whether, there were any relatives in the State who were entitled to administration, ordered relator Carter as such public administrator to take charge of said assets, and later issued to him letters of administration on' said estate. Pour days thereafter on July 18th, the respondent, judge of the probate court of Platte county, issued letters of administration on the estate of said decedent, to respondent Benjamin F. M’oore who took charge of certain assets of deceased in that county. Afterwards learning that the probate court of Clay county had assumed jurisdiction over the estate of deceased and had appointed relator Carter administrator thereof, the probate court of Platte county issued a citation to the relators to appear and answer under oath certain interrogatories concerning said estate in their possession. This order was made upon the application of said Moore under the provisions of sections 74, 75, 76 and 77, Revised Statutes 1899, regulating proceedings for the discovery of assets of deceased persons. The relator Carter by his attorney appeared before the probate court of Platte county and moved to dismiss the proceedings on the ground of want *647of jurisdiction. This motion was overruled and tbe court announced that unless relators appeared in person on July 31st, and answered said interrogatories they would be proceeded against for contempt.
Upon the filing of relators’ petition a temporary writ was issued prohibiting respondent from further proceeding against relators until the cause could be finally heard. The Hon. Walter A. Powell, judge of the Independence division of the Jackson Circuit Court was appointed referee to take evidence in the case and report his findings to this court. The referee took the testimony and duly filed his report with a finding that the deceased was a resident, at the time of his death, in Platte county. The evidence is very conflicting on that question, as much of it tended to show that deceased at the time was a resident of Clay county. Bnt for the purposes of this case we deem it an immaterial issue. The briefs and arguments of respondents’ counsel cover a large field, mostly directed to the question of residence and the right of jurisdiction in the Platte County Court, and incidentally other questions which we think are foreign to the only one for determination. At the beginning it may be stated broadly that the question of jurisdiction as between the probate courts of the two counties is not in issue in this case. And that the real and only question is the right of the probate court of Platte county to exercise jurisdiction over the probate court of Clay county, a court of co-ordinate jurisdiction. The probate court of Platte county has assumed the right to inquire into the right of its sister court to administer the estate of the deceased, and to enforce its judgments and orders therein by attachment against the persons of the judge and the public administrator of the latter. The probate court of Clay county has as much right to proceed against the probate court of Platte county for assuming jurisdiction of the Moore estate as the latter is now pursuing against the former, if such right exists. This would amount to an-*648arcby and result in confusion and strife. Tbé St. Louis Court of Appeals bas determined bow controversies of tbe kind may be determined. That is by direct proceeding in a court of competent jurisdiction to determine wbicb court bas administration jurisdiction. [In re Estate of Davison, 100 Mo. App. 263.]
Tbe subject does not admit of further discussion. A mere statement of tbe case shows bow utterly absurd would be tbe consequences, if tbe proceedings of tbe respondent in tbe premises should‘be permitted to continue. To avoid confusion and perhaps strife it is ordered that tbe temporary writ heretofore issued be made perpetual and that relators recover the costs of tbe respondents and tbe parties go hence without day.
All concur.